
	

114 HRES 264 IH: Expressing support for Lunchtime Music on the Mall in the Nation’s capital to benefit the District of Columbia and regional residents as well as visitors and honor the public service of the performers and partners.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 264
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Ms. Norton submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Expressing support for Lunchtime Music on the Mall in the Nation’s capital to benefit the District
			 of Columbia and regional residents as well as visitors and honor the
			 public service of the performers and partners.
	
	
 Whereas the National Mall Revitalization and Designation Act seeks to enliven the National Mall for residents and visitors; Whereas the National Park Service, the Washington Metropolitan Area Transit Authority, the Smithsonian Institution, the DC Commission on the Arts and Humanities, and the DC Department of Parks and Recreation have now each agreed to be a partner and producer of the 2015 Lunchtime Music on the Mall every Tuesday and Thursday from noon until 1:00 p.m. during the summer months;
 Whereas the National Mall is a national and DC tourist attraction; Whereas many Federal and other office workers work downtown and in the vicinity of the National Mall;
 Whereas the National Mall is a national treasure, supported by United States taxpayers to provide a unique park space with potential for a variety of outdoor enjoyment;
 Whereas many excellent amateur and professional musicians reside in the District of Columbia and the national capital region;
 Whereas the National Mall provides a natural stage for the display of city and regional talent; Whereas the National Park Service has made available a central location frequented by visitors and commuters alike for Lunchtime Music on the Mall;
 Whereas Lunchtime Music on the Mall offers benefits to many of the 20,000,000 visitors annually to Washington, DC; and
 Whereas 2015 is the fourth season for Lunchtime Music on the Mall: Now, therefore, be it  That it is the sense of the House of Representatives that the House recognizes and commends—
 (1)Lunchtime Music on the Mall as an enhancement to urban life and musical culture in the Nation’s capital and to appreciation of the National Mall;
 (2)local performers that bringing their talents to Lunchtime Music on the Mall; and (3)the National Park Service, the Washington Metropolitan Area Transit Authority, the Smithsonian Institution, the DC Department of Parks and Recreation, and the DC Commission on the Arts and Humanities for their public service in providing live music performances at no charge to the public.
			
